AQ 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) ° * , Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America : ; JUDGMENT IN A CRIMINAL CASE

 

 

 

 

 

 

 

 

Vv. (For Offenses Committed On or After November 1, 1987)
~ Alberto Eladio Carrillo-Gallardo Case Number: 3:19-mj-24071
David L Baket
Defendant's Attorney i A A E [ )
REGISTRATION NO. 89549298
OCT 08 2019
THE DEFENDANT:
‘ CLERK, U.S. DISTRICT
pleaded guilty to count(s) 1 of Complaint Sol THE Rud DistRict OE CA GEORNIA.
1 was found guilty to count(s) BY DEPUTY
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1

_] The defendant has been found not auilty on count(s)
f] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: .

f

FITIME SERVED Oo days

 

Assessment: $10 WAIVED [& Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents.in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days

of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shal! notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

‘Thursday, October 3, 2019

 

Date of Imposition of Sentence

 

| on
Received LZ LWAA, Ree
DUSM | HONORABLE RICHARD L. PUGLISI
UNITED STATES MAGISTRATE JUDGE
Clerk’s Office Copy 7 | 3:19-mj-24071

 

 

 

 

/
